Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Erdem (US 20200143499).
Regarding claim 1, Erdem teaches, a method for providing emergency data (abstract and Paragraph 9) comprising: 
defining a representative area for emergency spatiotemporal analysis (Paragraph 12-12, 34, 60); 
identifying one or more emergency response resources located within the representative area within a timeframe (Paragraph 4, 19),
wherein the length of the timeframe is based at least partly on information about the one or more emergency response resources or user input (Paragraph 54, 56, 58); 
transmitting the emergency data comprising the one or more emergency response resources located within the representative area (Paragraph 51, 56, 58); and 
displaying the emergency data comprising the one or more emergency response resources within an interactive map (Paragraph 51, 56, 60).
Regarding claim 2, Erdem teaches, wherein the timeframe is based on type of resource (Paragraph 2-3; if it is car accident, the tow car is required at that time).
Regarding claim 3, Erdem teaches, wherein the timeframe cuts off based on expiration date or maintenance date (Paragraph 4: current scheduled resources within the timeframe only, Paragraph 53: over specific time period only).
Regarding claim 5, Erdem teaches, wherein the representative area is a circular shape, a regular or irregular polygon, a jurisdictional boundary for a public safety agency (see Fig.4).
Regarding claim 14, Erdem teaches, providing a prompt to a user to check on the status of an emergency resource (Paragraph 9, 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Erdem (US 20200143499) in view of Kambayashi (US 6,163799).
Regarding claim 4, Erdem teaches, 
Erdem does not teach wherein the timeframe is
longer for static resources as compared to dynamic resources.
Martin teaches the above (Col. 19, lines 17-30).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Erdem with Martin in order to improve the way the resources are directed to enhance the service and ensure best service in the situation.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erdem (US 20200143499) in view of Patel (US 20180146654).

Regarding claim 6, Erdem teaches, wherein the representative area is a regional agency, wherein the regional agency oversees a plurality of emergency service providers, each emergency service provider corresponding to a given geographic boundary (Paragraph 46, 51 and Fig. 4).
Erdem does not teach wherein the emergency data is aggregated among the plurality of emergency service providers.
	Patel in the same art of endeavor teaches emergency data is aggregated among the plurality of emergency service providers (Paragraph 35).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Erdem with Patel in order to improve the way the resources are directed to enhance the service and ensure best service in the situation. 
	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Erdem (US 20200143499) in view of Nokhoudian (US 20150358794).
Regarding claim 7, Erdem teaches, defining the representative area for emergency spatiotemporal analysis (see claim 1 rejection).
Erdem does not teach wherein defining the representative area for emergency spatiotemporal analysis comprises receiving an emergency alert comprising an emergency location and generating a proximity area around the emergency location.
	Nokhoudian in the same art of endeavor teaches receiving an emergency alert comprising an emergency location and generating a proximity area around the emergency location (abstract, Paragraph 15, 23).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Erdem with Nokhoudian in order to enhance the service and ensure best service in the situation.
Regarding claim 8, Erdem in view of Nokhoudian teaches, wherein generating the proximity area around the emergency location comprises applying a radius around the emergency location (Nokhoudian: Paragraph 15, 23).
Regarding claim 9, Erdem in view of Nokhoudian teaches, expanding the proximity area around the emergency location if no emergency response resources are identified within the proximity area (Nokhoudian: Paragraph 15, 23 and Fig. 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Erdem (US 20200143499) in view of Reich (US 20100227586).
Regarding claim 10, Erdem teaches, the claimed method.
Erdem does not teach providing a jurisdictional view for an emergency service provider, wherein the representative area is defined by one or more jurisdictional boundaries for the emergency service provider.
Reich teaches jurisdictional view for an emergency service provider, wherein the representative area is defined by one or more jurisdictional boundaries for the emergency service provider (Paragraph 53).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Erdem with Reich in order to enhance the service and ensure best service in the situation.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erdem (US 20200143499) in view of Johnson (US 20100158202).
Regarding claim 11, Erdem teaches, the claimed method.
Erdem does not teach searching in a responder information database for emergency resources within the representative area and the timeframe, wherein the responder information database comprises information about responders, vehicles and facilities.
	Johnson teaches in emergency situation (abstract), searching in a responder information database for emergency resources within the representative area and the timeframe, wherein the responder information database comprises information about responders, vehicles and facilities (see claim 1of the reference, information about the responder, travel time to reach the location “vehicle” and Fig. 4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Erdem with Johnson in order to enhance the service and ensure best service in the situation.
	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erdem (US 20200143499) in view of Bruchal (US 20170004595).
Regarding claim 12, Erdem teaches, the claimed method.
Erdem does not teach searching in a safety asset database for emergency resources within the representative area and the timeframe.
	Bruchal teaches searching in a safety asset database for emergency resources within the representative area and the timeframe (Paragraph 45).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Erdem with Bruchal in order to enhance the service and ensure best service in the situation.
Regarding claim 13, Erdem in view of Bruchal teaches, wherein safety assets comprise cameras, Jot devices, alarm sensors, door locks, fire extinguishers, drones, fire hydrants, AEDs, eye wash stations, first-aid kits, chemical burn kits, etc (Bruchal: Paragraph 45).

Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdem (US 20200143499) in view of Patel (US 20180146654) in view of Nokhoudian (US 20150358794).
Regarding claim 15, a method for providing emergency metrics comprising: defining a representative area for emergency spatiotemporal analysis; identifying one or more emergency alerts within the representative area within a defined timeframe; aggregating the emergency alerts into an emergency metric; transmitting emergency metric associated with the one or more emergency alerts within the representative area to an emergency service provider; and displaying the one or more emergency metric within an interactive map at the emergency service provider, wherein the representative area is within one or more jurisdictional boundaries of the emergency service provider (see claims 1, 6-7 rejection, “duration” reads on timeframe, metric “reads on emergency type”).

Regarding claim 17, Erdem in view of Patel in view of Nokhoudian teaches wherein the one or more emergency alerts are emergency calls that were initiated within the representative area (Nokhoudian: Fig. 2 and Paragraphs 22-28).
Regarding claim 18, Erdem in view of Patel in view of Nokhoudian teaches wherein the one or emergency alerts are emergency service requests that are sent via SMS messages, internet-based messaging, APIs, wherein the one or more emergency alerts are not accompanied by an emergency call (Nokhoudian Paragraph 24).
Regarding claim 19, Erdem in view of Patel in view of Nokhoudian teaches, wherein the one or more emergency alerts are aggregated into an emergency metric with a plurality of emergency alerts from outside the one or more jurisdictional boundaries of the emergency service provider (Nokhoudian: Paragraph 25).
Regarding claim 20, Erdem in view of Patel in view of Nokhoudian teaches wherein the emergency metric is one or more of call volume, call duration, time between calls, percentage of repeated calls, total number of emergency service requests, percentage of emergency service requests declined, calls shared with neighboring ECCs, call source, spoken language, emergency type, emergency location type (Nokhoudian: Paragraph 25 emergency type).

	Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdem (US 20200143499) in view of Patel (US 20180146654) in view of Nokhoudian (US 20150358794) in view of Martin (US 20180053401).
Regarding claim 16, Erdem in view of Patel in view of Nokhoudian teaches, the claimed method.
Erdem in view of Patel in view of Nokhoudian does not explicitly teach wherein the defined timeframe is 1-14 days for identification of emergency hotspots.
Martin in the same art of endeavor teaches defined timeframe is 1-14 days for identification of emergency hotspots (Paragraph 95, 190; defined time period comprises at least one day in the week selected from Monday, Tuesday, Wednesday, Thursday, Friday, or any combination thereof).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Erdem with Martin in order to enhance the service and ensure best service in the situation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652